Motion by appellant for stay of order, pending appeal therefrom, granted, on condition that appellant perfect the appeal and be ready to argue or submit it at the December Term, beginning November 19, 1962; appeal ordered on the calendar for said term. The record and appellant’s brief must be served and filed on or before October 29, 1962. Motion by appellant to dispense with printing of exhibits granted; the original exhibits to be submitted on the argument of the appeal. Motion by respondent to dismiss the appeal, denied. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.